DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 17 November 2021 have been fully considered but they are not persuasive. Applicant argues that the previous rejection of instant dependent claim 19 under 35 U.S.C. 112(a) for not satisfying the written description requirement is allegedly resolved via amending the claim with added subject matter from the instant specification.   However, the rejection remains, since Applicant has not addressed the phrased limitation of “determining an effectiveness of a borehole cleaning operation (emphasis added) which has the written description issue.  Applicant has not addressed the rejection, and, as such, the rejection remains.
Applicant’s main argument against the combination of prior art references Mandal and Moake is that Moake employs three stand-off transducers, and the amended independent claims 1, 5 and 14 now recite “a single stand-off transducer,” and therefore, allegedly, if employed, would render Moake unsatisfactory for its intended purpose of providing an accurate caliper reference.  The Examiner respectfully disagrees.  Moake clearly discloses that it is known to those of ordinary skill in the art to employ a single or dual stand-off transducers in LWD tools (see col. 2, line 65 to col. 3, line 43).  Moake’s disclosure employs three stand-off transducers to improve accuracy due to “eccentricity” of the drill string (i.e. resulting in elliptical borehole shape) due to movement of the drill bit and pipe, particularly in directional or horizontal drilling operation.  Thus, if eccentricity is not an issue (i.e. a mud motor is not employed for vertical 
Drawings
The drawings were received on 17 November 2021.  These drawings are accepted, and thus obviating previous drawing objections due to poor shading made by the Examiner.  However, previous drawing objections remain which were not addressed by the Applicant or shown in the new drawings, as well as newly claimed subject matter not shown in the drawings.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the he processor being located within the BHA and/or located at the surface (as recite in instant dependent claims 13 and 14) and the “internal bore of the BHA” and the “transducer” with the “internal bore” as recited in instant  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance








Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Instant dependent claim 19 recites in part: “determining an effectiveness of a borehole cleaning operation (emphasis added) based on the density of the borehole fluid.”  The instant specification lacks written description regarding what exactly constitutes a “borehole cleaning operation.”  There is no definition or description of a “borehole cleaning operation.”  Based on searches performed by the Examiner, it appears, although it is not clear/definitive, to be related to non-drilling activity (i.e. post-drilling activity), and removal of mudcake and loss of drilling fluids in production operations (see paras 0002-0004 in cited U.S. 2016/0376491 to Al Moajil et al. on attached PTO-892), which is not related at all to the instant invention.  Furthermore, when searching the phrase “borehole cleaning operation” in the Schlumberger Glossary, there are no search results, further rendering the limitation/phrase having adequate 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 13-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2004/0128072 to Mandal and U.S. 5,469,736 to Moake.  Mandal discloses a drilling system, method of drilling a borehole with a drillstring with a BHA and well tool coupled to the BHA  having a body (see Schlumberger Oilfield Glossary which defines BHA as a lower section assembly of drillstring which includes measuring equipment and MWD tools and LWD tools and other specialized devices) on the drillstring (see entire BACKGROUND OF THE INVENTION, paras 0003-0011), the tool positioned and in use within the borehole (“in-situ measurement of borehole fluid acoustic properties, para 0012) with borehole fluid (i.e. drilling mud/fluid) having all of the elements and/or method steps (see entire reference); the well tool including a body (see Fig. 1A) a fluid conduit extending between a flow inlet and a flow outlet and flowing borehole fluid through the conduit from the inlet to the outlet (see Fig. 1B and associated arrows) which is open to an annulus in the borehole outside the body, the flow inlet positioned on an exterior of .  
Mandal does not explicitly disclose the employment of a single stand-off transducer positioned to reflect an acoustic pulse off a wall of the borehole and back to the stand-off transducer; and computing a distance between the body/BHA and the borehole wall based on the acoustic velocity and a return time of an acoustic pulse generated by the stand-off transducer and reflected off the borehole wall (as recited in instant dependent claims 1, 5 and 15).  Moake 
In specific regards to instant dependent claims 13 and 14, Mandal and Moake both disclose that the processor is located on/within the well tool/BHA, as well as communication to the surface controller/processor (Figs. 5A and 5B of Mandal).  It would have been obvious to one having ordinary skill in the art as of the effective filing date to locate processors and/or processor/computing functions either uphole/surface, downhole (in situ) to carry out the .
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2004/0128072 to Mandal and U.S. 5,469,736 to Moake as applied to claim 15 above, and further in view of Applicant’s cited prior art reference U.S. 6,618,322 to Georgi.  Mandal and Moake disclose a drilling system, method of drilling a borehole with a drillstring with a BHA and well tool coupled to the BHA having all of the elements and/or method steps and/or functionality stated previously.  Mandal and Moake do not explicitly disclose the determining a correction factor to at least one of a density tool of the BHA or a neutron porosity tool of the BHA based on the density of the borehole fluid and either the distance between the well tool/BHA and the borehole wall, as recited in instant dependent claim 18.  Georgi disclose a well tool and NMR tool, the NMR tool that determines density of the borehole fluid (see entire reference), employing many similar elements of Mandal and Moake (see Fig. 2A, acoustic transducer, reflectors, etc.); and states it is known to provide correction (i.e. via a correction factor or any other type of mathematical correction relationship) with knowledge of the borehole fluid/mud density as well employ density correction curves, and when making stand-off/distance measurements simultaneously with NMR tools via acoustic stand-off transducer(s) and the distance/stand-off used as quality control for the NMR measurements (see Summary) and measuring the acoustic velocity and caliper simultaneously, and a precise acoustic velocity is measured for producing a very precise standoff and/or caliper measurement, wherein the standoff and caliper measurements and correction of other signals affected by the standoff and borehole ..
As best understood, claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2004/0128072 to Mandal and U.S. 5,469,736 to Moake as applied to claim 15 above.  Mandal and Moake disclose a drilling system, method of drilling a borehole with a drillstring with a BHA and well tool coupled to the BHA having all of the elements stated previously.  Mandal further discloses that the borehole fluid density fluctuates within the borehole, and well as variations in borehole fluid density at different depths, which is affected by temperature, pressure and ability to carry cuttings to the surface during drilling (i.e. thus cleaning effectiveness), and ability to hold in suspension cuttings when fluid circulation is stopped, and the drilling operator and mud engineer monitors determine additives for such cleaning, and thus the cleaning effectiveness is related to density of the borehole fluid and other borehole fluid properties (see Mandal Background). Thus it would have been obvious to one having ordinary skill in the art as of the effective filing date to employ the determined density (via amplitude of the acoustic pulse, its reflection from the reflector plate and return time) and/or employ any mathematical relationships/ratios of to determine the effectiveness of cleaning the borehole 

Conclusion	
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory act
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861